Citation Nr: 1514079	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease from June 15, 2007, to February 26, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1981.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision a Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  That rating decision granted service connection for coronary artery disease and assigned an initial 10 percent rating from June 15, 2007.

In January 2012, the Board remanded the case for further development, which was been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  An October 2012 rating decision increased the initial rating to 30 percent from February 27, 2012.  

In a May 2014 decision, the Board denied a rating in excess of 10 percent from June 15, 2007, to February 26, 2012; and denied a rating in excess of 30 percent from February 27, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2015 Order, the Court granted the parties Joint Motion to Remand, vacated that portion of the Board's decision that denied an initial rating in excess of 10 percent for the period from June 15, 2007, to February 26, 2012, and remanded the matter for readjudication.  The issue of entitlement to an initial rating in excess of 30 percent from February 27, 2012, was affirmed by the Court.  Therefore, that matter is no longer on appeal.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is REMANDED to the Agency of Original Jurisdiction.  


FINDING OF FACT

From June 15, 2007 to February 26, 2012, the Veteran's coronary artery disease was characterized by a workload of 8.8 METs, and clinical testing during that time showed that there was no cardiac hypertrophy or dilatation.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for coronary artery disease from June 15, 2007, to February 26, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice prior to the rating decision, including in a letter dated in July 2007.  Moreover, the Veteran's appeal of the initial rating assigned for the disability is a downstream matter following the initial grant of service connection.  Therefore, the claim for service connection has been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2014); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the issue on appeal that includes the information necessary to rate the Veteran's disability relevant to the rating criteria.  Additionally, since the period of time on appeal is limited, additional examination would serve no useful purpose.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability at issue.  

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's coronary artery disease was rated 10 percent from June 15, 2007, to February 26, 2012, under Diagnostic Code 7005, used for rating coronary artery disease.  38 C.F.R. § 4.104 (2014).  Under Diagnostic Code 7005, the criteria for a 10 percent rating are a workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  The criteria for a 30 percent rating are a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no other potentially applicable Diagnostic Code.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  

On VA examination in December 2007, the Veteran reported that he walked at least five miles per day and rode a stationary bike for half an hour.  He denied chest pain, shortness of breath, orthopnea, dyspnea, or palpitations.  Continuous medication was required.  The examiner noted that an echocardiogram in 2005 had showed a mild left ventricular hypertrophy with ejection fraction of 70 percent.  The Veteran's stress test was cancelled as his blood pressure was elevated.  His estimated METS was between 8 and 9.  

In April 2008 in addendum, the Veteran had completed a stress test after his blood pressure normalized.  He reached METS of 8.8 and that was interpreted as a negative exercise treadmill test.  

In a written statement dated in January 2008, the Veteran noted that he told the December 2007 VA examiner that "I walk and I ride a stationary bike for 5 miles a day or half an hour" and that there is a significant difference between walking five miles and riding a stationary bike for the equivalent.  He also noted that he had frequent palpitations.

An August 2011 echocardiogram noted normal left ventricle function.  Ejection fraction of 55 percent was noted.  A December 2011 chest X-ray was normal.

On VA examination on February 27, 2012, the examiner noted that echocardiogram showed bigeminy with frequent premature ventricular contractions and right bundle branch block.  There was no evidence of cardiac hypertrophy or congestive heart failure.  It was noted that continuous medication was required.  The VA examiner stated that a workload of 5 to 7 METs would result in angina.  

In a May 2012 addendum report, the examiner stated that nuclear cardiac stress test in March 2012 showed no myocardial ischemia, normal wall motion, and a normal ejection fraction of 66 percent.  The examiner noted that the Veteran had a coronary stent placed in 2003 after cardiac catheterization.  The examiner stated that the Veteran had no current level of impairment from the service connected coronary artery disease.

As found in the Board's previous decision, the clinical evidence for the period from June 15, 2007, to February 26, 2012, indicates that the Veteran had a workload of 8.8 METs before resulting in dyspnea.  The workload of 8.8 METs does not more nearly approximate or equate to the a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope, the criteria for the next higher rating under Diagnostic Code7005.  Accordingly, the criteria for an initial rating in excess of 10 percent are not met for this period.  

Notably, in the Joint Motion to Remand, the parties asserted that the Board did not discuss a June 2005 echocardiogram report that showed left ventricular hypertrophy or an October 2007 echocardiogram that was performed to ascertain whether the Veteran had cardiomyopathy.  The Board finds that the June 2005 echocardiogram report is not relevant because it is outside the pertinent rating period at issue here, from June 15, 2007, to February 26, 2012.  Moreover, although the reason for the October 2007 echocardiogram was listed as cardiomyopathy, the clinical findings at that time were normal.  Specifically, the test's interpretation was that the chamber sizes were normal; the mitral, aortic, and tricuspid valves excursions were normal with very mild MR and TR present; left ventricular wall thickness was normal; left ventricular and right ventricular wall motion and systolic function were normal and the left ventricular ejection fraction was about 75-80 percent; there were no intracavitary masses, thrombi, or vegetations noted; and there was no pericardial effusion.  There was no evidence of cardiac hypertrophy or dilatation.  A chest x-ray in May 2007 also indicated that the heart and mediastinum were normal.  Therefore, neither of those reports supports the assignment of a 30 percent rating for coronary artery disease from June 15, 2007, to February 26, 2012.  The Board finds that the evidence within the rating period is more persuasive because that is the period for which the Veteran was service-connected for the disability.  Furthermore, the October 2007 echocardiogram finding of a normal heart chamber size was more contemporaneous to the June 15, 2007, effective date of service connection than the June 2005 echocardiogram.  In addition, a May 2007 chest X-ray found a normal heart.  Therefore, the Board finds that it is not at least as likely as not that cardiac hypertrophy or dilation was shown at the time service-connection was established.  While the rating schedule states that evidence of cardiac hypertrophy would result in a 30 percent rating being assigned, the Board finds that there was no evidence within the rating period in question of cardiac hypertrophy or dilation.  Therefore, the criteria for a 30 percent rating were not met.

In reaching this conclusion, the Board has considered the Veteran's statements regarding coronary artery disease, and the medical evidence in his file. The Board finds that he is competent to report symptoms.  However, here, the clinical evidence pertaining to the Veteran's coronary artery disease is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria, and the Board finds that the symptoms reported have been appropriately considered in assigning the current rating consistent with the documented symptoms and clinical test findings.  Furthermore, the rating schedule provision that cardiac hypertrophy or dilation be shown on electrocardiogram, echocardiogram, or X-ray is outside the scope of lay testimony to establish as medical testing and interpretation is required to meet that requirement.

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  Consideration of the assignment of an extraschedular rating may be warranted where there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

The evidence in this case does not show such an exceptional disability picture such that the available schedular ratings for service-connected coronary artery disease are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to service-connected coronary artery disease.  The Veteran has not exhibited symptoms of that disability that are not contemplated in the rating criteria.  There are higher ratings available for heart disease, but the Veteran did not meet the criteria for those ratings.  Frequent hospitalization and marked interference with employment are not shown.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for coronary artery disease from June 15, 2007, to February 26, 2012, including on an extraschedular basis, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for coronary artery disease from June 15, 2007, to February 26, 2012, is denied.  


REMAND

In August 2011, the Veteran submitted a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  In a March 2012 rating decision, the RO found that issue was inextricably intertwined with the claim for an increased rating for coronary artery disease and did not adjudicate it.  In light of the Board's decision, the issue is now ready for development and adjudication by the RO.  Because the Veteran claimed TDIU in conjunction with a claim for increased rating for coronary artery disease, that claim falls within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that further development is required on that issue.

Ongoing VA medical records and any additional evidence to support the claims should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide, or identify, any relevant records from any previous employers as to the reason the employment ended.  Any authorization necessary to obtain those records should be obtained from the Veteran.  Provide the Veteran an appropriate period in which to provide any relevant information or personnel records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for service-connected disabilities since March 2012.  After securing the necessary release, obtain any outstanding records.  

3.  After the above has been accomplished, schedule the Veteran for a VA examination to ascertain the current severity his service-connected disabilities and the effects on his ability to engage in substantially gainful employment.  The examiner must review the claims file and should note that review in the report.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities (lumbar spine disability, benign prostatic hypertrophy, right lower extremity radiculopathy, hypertension, right forehead keloid scar, coronary artery disease, and erectile dysfunction) in combination, make the Veteran unable to secure or follow a substantially gainful occupation.  If the examiner opines that the service-connected disabilities do not make the Veteran unemployable, the examiner should suggest the types of employment in which the Veteran would be capable of engaging, considering his skills, work experience, and educational background, and should state what accommodations would be necessary due to the service-connected disabilities.  A complete rationale for any opinion expressed should be provided.  

4.  Then, adjudicate the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


